SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into
as of this 1st day of March, 2009, by and between Allied World Assurance Company
Holdings, Ltd, a Bermuda corporation (the “Company”), and Scott A. Carmilani
(“Employee”).

W I T N E S S E T H:

WHEREAS, the Company and Employee previously entered into an employment
agreement dated as of November 1, 2006, which was amended and restated on
October 1, 2008 (the “Former Employment Agreement”) embodying the terms of
Employee’s employment; and

WHEREAS, the Company and Employee desire to enter into a new agreement embodying
the amended and restated terms of Employee’s employment as set forth herein
(this “Agreement”) and agree that this Agreement shall supersede the Former
Employment Agreement and that the Former Employment Agreement shall be of no
further force or effect;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment; (ii) any unpaid or
unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 7 hereof, to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including rights to equity in the Company pursuant to any plan or grant and the
right to receive tax reimbursement payments accrued but unpaid for periods prior
to the date of termination; and (iv) rights to indemnification by virtue of
Employee’s position as an officer or director of the Company or its subsidiaries
and the benefits under any directors’ and officers’ liability insurance policy
maintained by the Company, in accordance with its terms thereof.

(b) “Agreement” shall have the meaning set forth in the recitals hereto.

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.

(d) “Base Salary” shall mean the salary provided for in Section 4(a) or any
increased salary granted to Employee pursuant to Section 4(a) below.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” shall mean (i) Employee’s willful failure (except where due to
physical or mental incapacity), willful neglect or willful refusal to
substantially perform his duties; (ii) any willful or intentional act of
Employee with regard to the Company or its subsidiaries that has the effect of
injuring the reputation or business of the Company or its subsidiaries in a
material manner; (iii) Employee’s conviction of, or plea of guilty or nolo
contendere to, the commission of a criminal act that would constitute a felony
in the United States; (iv) the commission by Employee of an act of fraud,
embezzlement or material dishonesty against the Company or its subsidiaries
(other than a good faith expense account dispute); or (v) Employee’s breach of
any material provision of this Agreement.

(g) “Change in Control” shall mean and be deemed to occur if (i) any “person”
(as such term is defined in Section 3(a)(9) and as used in Sections 13(d) and
14(d) of the Exchange Act), excluding the Company or any or its subsidiaries, a
trustee or any fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, an initial public offering of the
Company’s securities pursuant to an effective registration statement filed with
the Securities and Exchange Commission, an underwriter temporarily holding the
Company’s securities pursuant to an offering of such securities or a corporation
owned, directly or indirectly, by shareholders of the Company in substantially
the same proportion as their ownership of the Company, is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Securities”); (ii) during any period of not more than two years, individuals who
constitute the Board as of the beginning of the period and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i) or (iii) of
this sentence) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at such time or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; (iii) the shareholders of the
Company approve a merger, consolidation, amalgamation or reorganization or a
court of competent jurisdiction approves a scheme of arrangement of the Company,
other than a merger, consolidation, amalgamation, reorganization or scheme of
arrangement which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the combined voting power of the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger, consolidation, amalgamation, reorganization or scheme of
arrangement; or (iv) the shareholders of the Company approve a plan of complete
liquidation of the Company or any agreement for the sale or disposition by the
Company of all or substantially all of its assets.

(h) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

(i) “Commencement Date” shall mean November 1, 2006.

(j) “Company” except as otherwise expressly set forth herein, shall have the
meaning set forth in the preamble hereto.

(k) “Competitive Activities” shall mean any business activities in which the
Company or any of its subsidiaries are engaged, or have committed plans to
engage, during the Term of Employment.

(l) “Confidential Information” shall have the meaning set forth in Section 9(a)
below.

(m) “Delay Period” shall have the meaning set forth in Section 16 below.

(n) “Developments” shall have the meaning set forth in Section 9(e) below.

(o) “Disability” shall mean any physical or mental disability or infirmity that
has prevented the performance of Employee’s duties in all material respects for
a period of one hundred eighty (180) consecutive calendar days.

(p) “Employee” shall have the meaning set forth in the preamble hereto.

(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(r) “Good Reason” shall mean, without Employee’s written consent, (i) an adverse
change in Employee’s employment title; (ii) a material diminution in Employee’s
employment duties, responsibilities or authority, or the assignment to Employee
of duties that are materially inconsistent with his position; (iii) any
reduction in Base Salary or target Annual Bonus opportunity; (iv) a relocation
of Employee’s principal place of employment to a location other than Hamilton,
Bermuda; or (v) any breach by the Company of any material provision of this
Agreement.

(s) “Interfering Activities” shall mean (i) encouraging, soliciting or inducing,
or in any manner attempting to encourage, solicit or induce, any Person employed
by, as agent of, or a service provider to, the Company or any subsidiary thereof
to terminate (or, in the case of an agent or service provider, reduce) such
Person’s employment, agency or service, as the case may be, with the Company or
such subsidiary; provided, that the foregoing shall not be violated by general
advertising not targeted at employees of the Company nor by serving as a
reference upon an employee’s request with regard to an entity with which
Employee is not affiliated; or (ii) encouraging, soliciting or inducing, or in
any manner attempting to encourage, solicit or induce any customer, supplier
(including insurance brokers), licensee or other business relation of the
Company or any subsidiary thereof to cease doing business with or reduce the
amount of business conducted with the Company or such subsidiary, or in any way
interfere with the relationship between any such customer, supplier (including
insurance brokers), licensee or business relation and the Company or such
subsidiary.

(t) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization or other form of
business entity.

(u) “Non-Interference Period” shall mean the period commencing on the
Commencement Date and ending on the twenty-four (24) month anniversary of the
date of termination.

(v) “Non-Compete Period” shall mean the period commencing on the Commencement
Date and:

(i) in the case of Employee’s termination of employment hereunder by the Company
for Cause, ending on the date of such termination;

(ii) in the case of Employee’s termination of employment hereunder by the
Company without Cause or by Employee for Good Reason, ending on the twenty-four
(24) month anniversary of the date of such termination; or

(iii) in the case of Employee’s termination of employment hereunder by the
Employee without Good Reason or as a result of his Disability, ending on the
date of such termination; provided, however, that the Company may elect to
extend the Non-Compete Period up to an additional twelve (12) months following
the date of such termination by providing Employee written notice of such
election within five (5) business days following such termination specifying the
applicable period of extension, in which case, the Company shall be required to
continue, through the end of the Non-Compete Period, as so extended, (A) to pay
Employee his Base Salary, in accordance with the Company’s regular payroll
practices, and (B) to provide participation under the Company’s health and other
insurance plans, or if such continued participation in is not permissible,
provide Employee with coverage that is economically equivalent to Employee
through alternative arrangements, or the cash value of such coverage, in a
manner that places the Employee in a net economic position that is at least
equivalent to the position in which the Employee would have been had such
alternative arrangements not been used by the Company; provided, however, that
if the cash value is paid to Employee, it shall be paid to Employee no later
than the date that is one day prior to two and one-half months following the end
of the Company’s fiscal year in which such termination occurs.

(w) “Release Expiration Date” shall have the meaning set forth in Section 8(g)
below.

(x) “Severance Multiplier” shall mean an amount equal to two (2); provided,
however, if Employee’s termination occurs within the twelve (12) month period
following a Change in Control, the Severance Multiplier shall equal three (3).

(y) “Severance Term” shall mean the period specified in Section 8(d)(iii) below.

(z) “Term of Employment” shall mean the period specified in Section 2 below.

Section 2. Acceptance and Term of Employment.

The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein. The Term of Employment shall
commence on the Commencement Date and shall continue until Employee is
terminated as provided in Section 8 hereof.

Section 3. Position, Duties and Responsibilities; Place of Performance.

(a) During the Term of Employment, Employee shall be employed and serve as the
President and Chief Executive Officer of the Company (together with such other
position or positions consistent with Employee’s title as the Board shall
specify from time to time) and shall have such duties typically associated with
such title. Subject to the foregoing, Employee also agrees to serve as an
officer and/or director of the Company or any parent or subsidiary of the
Company, in each case without additional compensation.

(b) Subject to the terms and conditions set forth in this Agreement, Employee
shall devote his full business time, attention and efforts to the performance of
his duties under this Agreement and shall not engage in any other business or
occupation during the Term of Employment, including, without limitation, any
activity that (x) conflicts with the interests of the Company or its
subsidiaries, (y) interferes with the proper and efficient performance of his
duties for the Company, or (z) interferes with the exercise of his judgment in
the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) subject to the terms and conditions set forth in
Section 9 hereof, managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.

(c) Employee’s principal place of employment shall be at the Company’s corporate
headquarters in Hamilton, Bermuda, although Employee understands and agrees that
he may be required to travel from time to time for business reasons.

Section 4. Compensation.

During the Term of Employment, Employee shall be entitled to the following
compensation:

(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$970,000, subject to increase, if any, as may be approved in writing by the
Board, but not to decrease from the then current Base Salary.

(b) Annual Bonus. Employee shall be eligible for an annual incentive bonus award
determined by the Board in respect of each fiscal year during the Term of
Employment (the “Annual Bonus”). The Annual Bonus shall be earned and payable in
accordance with the terms of the Company’s annual bonus plan as in effect from
time to time.

(c) Change in Control Acceleration. Notwithstanding any contrary terms of any
Company equity plan or other agreement pursuant to which equity-based awards
have been granted to Employee, upon the occurrence of a Change in Control, all
such equity-based awards shall fully vest immediately prior to such Change in
Control.

Section 5. Employee Benefits.

(a) General. During the Term of Employment, Employee shall be entitled to
participate in health, insurance, retirement and other perquisites and benefits
generally provided to other senior executives of the Company that are made
available from time to time, including, without limitation, participation in the
Company’s home leave policy, relocation policy, tax return preparation policy
and repatriation policy, each as in effect from time to time. Employee shall
also be entitled to the same number of holidays, vacation and sick days as are
generally allowed to senior executives of the Company in accordance with the
Company policy in effect from time to time.

(b) Additional Benefits. During the Term of Employment, in addition to any
perquisites and benefits provided generally to Employee pursuant to subsection
(a) above, Employee shall be entitled to the following benefits:

(i) Reimbursement or payment of the cost of financial and tax planning, such
reimbursement not to exceed $10,000 per year;

(ii) A housing and utility allowance for a residence in Bermuda equal to $17,200
per month, subject to periodic review for increase; and

(iii) Reimbursement of an annual subscription to a club in Bermuda not to exceed
$6,000 in membership fees per year.

Section 6. “Key-Man” Insurance.

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Employee shall have no interest in any
such policy, but agrees to reasonably cooperate with the Company in taking out
such insurance by submitting to physical examinations, supplying all information
reasonably required by the insurance company, and executing all necessary
documents, provided that no financial obligation or liability is imposed on
Employee by any such documents.

Section 7. Reimbursement of Business Expenses.

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all such reasonable business expenses incurred in connection
with carrying out the business of the Company, subject to documentation in
accordance with the Company’s policy, as in effect from time to time.

Section 8. Termination of Employment.

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Employee with or without Good Reason. Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall resign from
any and all directorships, committee memberships or any other positions Employee
holds with the Company or any of its subsidiaries.

(b) Termination due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred,
but in no event later than the date that is one day prior to two and one-half
months following the end of the Company’s fiscal year in which such termination
occurs;

(iii) A pro rata Annual Bonus (determined using the target Annual Bonus if such
termination occurs during the fiscal year in which the Commencement Date falls,
and using the highest Annual Bonus paid or payable for the two immediately prior
fiscal years for terminations after the fiscal year in which the Commencement
Date falls) based on the number of days elapsed from the commencement of such
fiscal year through and including the date of such termination, such amount to
be paid within five (5) business days of such termination; and

(iv) Vesting, as of the date of such termination, in the number of equity-based
awards, if any, which would otherwise have vested during the one (1) year period
immediately following such termination (without regard to any subsequent vesting
events).

Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(c) Termination by the Company for Cause.

(i) A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. Employee shall be given not less than fifteen
(15) days prior written notice by the Board of the intention to terminate his
employment for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Employee shall have fifteen (15) days after the
date that such written notice has been given to Employee in which to cure such
act or acts or failure or failures to act, to the extent such cure is possible.
If he fails to cure such act or acts or failure or failures to act, the
termination shall be effective on the date immediately following the expiration
of the fifteen (15) day notice period. If cure is not possible, the termination
shall be effective on the date of receipt of such notice by Employee. During any
cure period provided hereunder, the Board may, in its sole and absolute
discretion, prohibit Employee from entering the premises of the Company (or any
subsidiary thereof) or otherwise performing his duties hereunder, and any such
prohibition shall in no event constitute an event pursuant to which Employee may
terminate employment with Good Reason; provided, however, that if cure is
possible, and Employee can reasonably demonstrate to the Board that he desires
to enter the premises of the Company (or a subsidiary thereof) or to otherwise
perform his duties hereunder solely to attempt to cure the act or acts or
failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based, Employee shall be permitted to enter the
premises of the Company (or a subsidiary thereof) or otherwise to perform his
duties hereunder solely for the purposes of curing such act or acts or failure
or failures to act.

(ii) In the event the Company terminates Employee’s employment for Cause, he
shall be entitled only to the Accrued Obligations. Following such termination of
Employee’s employment for Cause, except as set forth in this Section 8(c)(ii),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred,
but in no event later than the date that is one day prior to two and one-half
months following the end of the Company’s fiscal year in which such termination
occurs;

(iii) An amount equal to the Severance Multiplier multiplied by the sum of his
then current Base Salary and Annual Bonus (determined using the target Annual
Bonus if such termination occurs during the fiscal year in which the
Commencement Date falls, and using the highest Annual Bonus paid or payable for
the two immediately prior fiscal years for terminations after the fiscal year in
which the Commencement Date falls), payable in substantially equal monthly
installments over the period commencing on the date of termination and ending on
the date that is one day prior to two and one-half months following the end of
the Company’s fiscal year in which such termination occurs (the “Severance
Term”);

(iv) Continuation of participation under the Company’s health and other
insurance plans for a period of years equal to the Severance Multiplier, or if
such continued participation in is not permissible, provide Employee with
coverage that is economically equivalent to Employee through alternative
arrangements, or the cash value of such coverage, in a manner that places the
Employee in a net economic position that is at least equivalent to the position
in which the Employee would have been had such alternative arrangements not been
used by the Company; provided, however, that if the cash value is paid to
Employee, it shall be paid to Employee no later than the date that is one day
prior to two and one-half months following the end of the Company’s fiscal year
in which such termination occurs; and

(v) Vesting, as of the date of such termination, in the number of equity-based
awards, if any, which would otherwise have vested during the two (2) year period
immediately following such termination (without regard to any subsequent vesting
events).

Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 9 hereof.

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company fifteen (15) days prior
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within ninety (90) days of the occurrence of such event. During
such fifteen (15) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the date immediately following the expiration of the fifteen
(15) day notice period, and Employee shall be entitled to the same payments and
benefits as provided in Section 8(d) above for a termination without Cause, it
being agreed that Employee’s right to any such payments and benefits shall be
subject to the same terms and conditions as described in Section 8(d) above.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 8(e), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days prior
written notice of such termination. In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 8(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination and still have it treated as
a termination without Good Reason. Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this
Section 8(f), and, if applicable, such additional compensation and benefits
described in Section 1(x)(iii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(g) Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
pursuant to subsections (d) or (e) of this Section 8, Employee shall have
executed a general release in favor of the Company and its subsidiaries and
related parties in the form as is reasonably required by the Company, and any
waiting periods contained in such release shall have expired. Such release, if
required by the Company, shall be delivered to Employee within twenty
(20) business days following the termination of Employee’s employment hereunder,
and failure to deliver such release within such twenty (20) business day period
shall be deemed to constitute a waiver of such requirement. Assuming delivery of
the release by the Company, if Employee fails to execute such release on or
prior to the Release Expiration Date, Employee shall not be entitled to any
payments or benefits pursuant to (d) or (e) of this Section 8 (other than the
Accrued Obligations). Notwithstanding anything contained in this subsection
(g) to the contrary, in any case where the date of termination and the last day
of the applicable waiting period fall in two separate taxable years, any
payments required to be made to Employee that are treated as deferred
compensation for purposes of Section 409A of the Code shall be made in the later
taxable year at times provided by this Section 8. For purposes of this
Agreement, “Release Expiration Date” means the date which is twenty-one
(21) days following the date upon which the Company delivers to Employee the
release contemplated herein, or in the event that such termination of employment
is “in connection with an exit incentive or other employment termination
program” (as such phrase is defined in the Age Discrimination in Employment Act
of 1967), the date that is forty-five (45) days following such delivery date.

Section 9. Restrictive Covenants.

Employee acknowledges and agrees that (A) the agreements and covenants contained
in this Section 9 are (i) reasonable and valid in geographical and temporal
scope and in all other respects, and (ii) essential to protect the value of the
Company’s business and assets; and (B) by his employment with the Company,
Employee will obtain knowledge, contacts, know-how, training and experience and
there is a substantial probability that such knowledge, contacts, know-how,
training and experience could be used to the substantial advantage of a
competitor of the Company and to the Company’s substantial detriment. For
purposes of this Section 9, references to the Company shall be deemed to include
its subsidiaries.

(a) Confidential Information. At any time during and after the end of the Term
of Employment, without the prior written consent of the Board, except to the
extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Employee shall, to the
extent legally permitted, consult with the Board prior to responding to any such
order or subpoena, and except as he in good faith believes necessary or
desirable in the performance of his duties hereunder, Employee shall not
disclose to or use for the benefit of any third party any confidential or
proprietary trade secrets, customer lists, drawings, designs, information
regarding product development (including types of insurance products), marketing
plans, sales plans, management organization information, operating policies
(including underwriting policies and risk assessment policies) or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information (i) relating to the Company, or
(ii) that the Company may receive belonging to suppliers, customers or others
who do business with the Company (including insurance brokers) as a result of
his position with the Company (collectively, “Confidential Information”).
Employee’s obligation under this Section 9(a) shall not apply to any information
that is publicly available or hereafter becomes publicly available, in each case
without the breach by Employee of this Section 9(a).

(b) Non-Competition. Employee covenants and agrees that during the Non-Compete
Period, with respect to Bermuda (including any province thereof), any State of
the United States of America or any other jurisdiction in which the Company
engages (or has committed plans to engage) in business during the Term of
Employment, or, following termination of Employee’s employment, was engaged in
business (or had committed plans to engage) at the time of such termination of
employment, Employee shall not, directly or indirectly, individually or jointly,
own any interest in, operate, join, control or participate as a partner,
director, principal, officer, or agent of, enter into the employment of, act as
a consultant to, or perform any services for any Person (other than the
Company), that engages in any Competitive Activities. Notwithstanding anything
herein to the contrary, this Section 9(b) shall not prevent Employee from
acquiring as an investment securities representing not more than three percent
(3%) of the outstanding voting securities of any publicly-held corporation or
from being a passive investor in any mutual fund, hedge fund, private equity
fund or similar pooled account so long as Employee’s interest therein is less
than three percent (3%) and he has no role in selecting or managing investments
thereof.

(c) Non-Interference. During the Non-Interference Period, Employee shall not,
directly or indirectly, for his own account or for the account of any other
Person, engage in Interfering Activities.

(d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

(e) Works for Hire. Employee agrees that the Company shall own all right, title
and interest throughout the world in and to any and all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets, whether or not patentable or registerable under copyright or similar
laws, which Employee may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice during
the Term of Employment, whether or not during regular working hours, provided
they either (i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of the
Company; (ii) result from or relate to any work performed for the Company; or
(iii) are developed through the use of Confidential Information and/or Company
resources or in consultation with Company personnel (collectively referred to as
“Developments”). Employee hereby assigns all right, title and interest in and to
any and all of these Developments to the Company. Employee agrees to assist the
Company, at the Company’s expense (but for no other consideration of any kind),
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce and defend any rights specified to be so owned or
assigned. Employee hereby irrevocably designates and appoints the Company and
its agents as attorneys-in-fact to act for and on Employee’s behalf to execute
and file any document and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
Employee. In addition, and not in contravention of any of the foregoing,
Employee acknowledges that all original works of authorship which are made by
him (solely or jointly with others) within the scope of employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USC Sec. 101) or any similar Bermuda law or
regulation. To the extent allowed by law, this includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights.” To the extent Employee retains any such moral
rights under applicable law, Employee hereby waives such moral rights and
consents to any action consistent with the terms of this Agreement with respect
to such moral rights, in each case, to the full extent of such applicable law.
Employee will confirm any such waivers and consents from time to time as
requested by the Company.

(f) Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 9
unenforceable, the other provisions of this Section 9 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to a permissible duration or size.

Section 10. Breach of Restrictive Covenants.

Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 9 hereof may result
in material irreparable injury to the Company or its subsidiaries for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the posting of a
bond or the necessity of proving irreparable harm or injury as a result of such
breach or threatened breach of Section 9 hereof, restraining Employee from
engaging in activities prohibited by Section 9 hereof or such other relief as
may be required specifically to enforce any of the covenants in Section 9
hereof. Notwithstanding any other provision to the contrary, the Non-Compete
Period, in the case of the covenants contained in Section 9(b), and the
Non-Interference Period, in the case of the covenants contained in Section 9(c),
shall be tolled during any period of violation of any of such covenants and
during any other period required for litigation during which the Company seeks
to enforce such covenants against Employee or another Person with whom Employee
is affiliated if it is ultimately determined that Employee was in breach of such
covenants.

Section 11. Representations and Warranties of Employee.

Employee represents and warrants to the Company that:

(a) Employee’s employment will not conflict with or result in his breach of any
agreement to which he is a party or otherwise may be bound;

(b) Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and

(c) In connection with Employee’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

Section 12. Indemnification.

Subject to the terms and conditions of the Memorandum of Association and
Bye-Laws of the Company (in each case, as in effect from time to time), the
Company agrees to indemnify and hold Employee harmless to the fullest extent
permitted by the laws of Bermuda, as in effect at the time of the subject act or
omission. In connection therewith, Employee shall be entitled to the protection
of any insurance policies which the Company elects to maintain generally for the
benefit of the Company’s directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by Employee in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Company. This
provision shall survive any termination of Employee’s employment hereunder.

Section 13. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including, but not limited to, income, employment and social
insurance taxes, as shall be required by law.

Section 14. No Mitigation or Set Off.

Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.

Section 15. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company’s business or assets or any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise). The
Company will require, in a writing delivered to Employee, any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place. The
Company may make no other assignment of this Agreement or its obligations
hereunder.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or other designee or,
if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 15(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company and Employee any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

Section 16. Delay in Payment.

Notwithstanding any provision in this Agreement to the contrary, but taking into
account Treas. Reg. 1.409A-1(b)(9)(iii), any payment of nonqualified deferred
compensation otherwise required to be made hereunder to Employee at any date as
a result of the termination of Employee’s employment shall be delayed for such
period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the earliest date
on which such payments can be made after the Delay Period, there shall be paid
to the Employee, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence.
Notwithstanding the foregoing, to the extent that the first sentence applies to
the provision of any ongoing health and other insurance plan benefits, Employee
shall pay the full cost for such health and other insurance plan benefits during
the Delay Period and the Company shall pay Employee an amount equal to the
amount of such premiums paid by Employee during the Delay Period within ten
(10) days after the end of the Delay Period.

Section 17. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 18. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 19. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.

Section 20. Dispute Resolution.

Any controversy arising out of or relating to this Agreement or the breach
hereof (other than claims for injunctive relief pursuant to Section 10 hereof)
shall be settled by binding arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association (before a
single arbitrator) and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. The costs of any such arbitration proceedings
shall be borne equally by the Company and Employee; provided, however, that the
arbitrator shall have the right to award to either party reasonable attorneys’
fees and costs expended in the course of such arbitration or enforcement of the
awarded rendered thereunder. Any award made by such arbitrator shall be final,
binding and conclusive on the parties for all purposes, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

Section 21. Notices.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

Section 22. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 23. Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.

Section 24. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 26 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 25. Currency.

All sums of money expressed in this Agreement are in the lawful money of the
United States of America.

Section 26. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

[Signatures to appear on the following page.]

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD

By:       /s/ Wesley D. Dupont      
Name: Wesley D. Dupont
Title: Senior Vice President & General Counsel


EMPLOYEE

By:       /s/ Scott A. Carmilani      
Scott A. Carmilani

2